Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12, 16-18 of copending Application No. 17/551,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same subject matter with colorable differences. For instance:
Claim 1 of the application recites the same subject matter of claim 1 of the copending application. However, claim 1 of the application recites an equalization circuit comprises a primary sampler equalizer sub-circuit, wherein the primary sampler equalizer sub-circuit is configured to compensate low-frequency mismatches between the first signal path and the second signal path based on the digital output signals, whereas claim 1 of the copending application recites an equalization circuit including a primary sampler equalizer sub-circuit, wherein the primary sampler equalizer sub-circuit is configured to compensate a mismatch between a transfer function associated with the first signal path and a transfer function associated with the second signal path based on the digital output signals. The correlation between transfer function and frequency response in a linear system is well known in the art and to use an equalizer to process either the transfer function of the copending application or the low-frequency mismatch of the application would have been obvious to one having ordinary skill in the art to maintain system’s linearity, stability and accuracy. 
 
Claim 2 of the application recites: The phase-shifted sampling module according to Claim 1, wherein the primary sampler equalizer sub-circuit is established as a time variant filter. Claim 2 of the copending application recites the same subject matter with colorable differences.

Claim 3 of the applications recites: The phase-shifted sampling module according to Claim 2, wherein the primary sampler equalizer sub-circuit comprises at least two inputs and at least two outputs, wherein the primary sampler equalizer sub-circuit comprises filter units connecting each input with each output. This limitation is identical to the limitation of claim 3 of the copending application 

Claim 4 of the present application recites: The phase-shifted sampling module according to Claim 3, wherein the filter units each are established as a multi-rate filter circuit. Claim 4 of the copending application recites a FIR filter circuit. It is known in the art that any type of filters such as multirate or FIR comprises respective characteristics of the signal which can be used to communicate the signals being processed. 

5. The phase-shifted sampling module according to Claim 4, wherein the multi-rate filter circuit comprises at least one of a delay element, a decimator, a digital correction filter, and an interpolator.

Claim 6 of the application recites: The phase-shifted sampling module according to Claim 1, wherein the equalization circuit comprises at least one of an ADC equalizer sub-circuit and an overall equalizer subcircuit, wherein the ADC equalizer sub-circuit is configured to compensate at least one of low-frequency mismatches within the ADC circuit and low-frequency mismatches in a connection path between the primary sampler circuit and the ADC circuit, and wherein the overall equalizer sub-circuit is configured to compensate low-frequency mismatches originating upstream of the primary sampler circuit. However, claim 5 of the copending application recites 

Claims 7-9 of the application recite: (claim 7) The phase-shifted sampling module according to Claim 6, wherein the ADC equalizer sub-circuit is provided upstream of the primary sampler equalizer sub-circuit. (Claim 8) The phase-shifted sampling module according to Claim 7, wherein the ADC equalizer sub-circuit is provided immediately upstream of the primary sampler equalizer sub-circuit. (Claim 9) The phase-shifted sampling module according to Claim 6, wherein the overall equalizer sub-circuit is provided downstream of the primary sampler equalizer sub-circuit. This limitation is identical to limitation of claim 6 of the copending application.

Claim 10 of the application recites: The phase-shifted sampling module according to Claim 6, wherein filter coefficients of the equalizer sub-circuits are obtained by a variation of a global cost functional, wherein the global cost functional depends on the filter coefficients of the individual equalizer sub-circuits. This limitation is identical to limitation of claim 7 of the copending application.

Claim 11 of the application recites: The phase-shifted sampling module according to Claim 10, wherein starting coefficients for the variation of the global cost functional are obtained by local variations of local cost functionals being associated with the individual equalizer sub-circuits. This limitation is identical to limitation of claim 8 of the copending application.

Claim 12 of the application recites: The phase-shifted sampling module according to Claim 10, wherein the variation is performed by a least squares technique. This limitation is identical to limitation of claim 9 of the copending application.

13. The phase-shifted sampling module according to Claim 1, wherein the phase-shifted sampling circuit comprises an output selector circuit configured to selectively output a signal associated with the first signal path or with the second signal path. This limitation is identical to limitation of claim 10 of the copending application.

Claims 14-15 recite: (Claim 14). The phase-shifted sampling module according to Claim 13, wherein the output selector circuit is arranged downstream of the primary sampler equalizer sub-circuit. (Claim 15). The phase-shifted sampling module according to Claim 14, wherein the output selector circuit is arranged immediately downstream of the primary sampler equalizer sub-circuit. This limitation is identical to limitation of claim 12 of the copending application.

Claim 16 of the application recites: The phase-shifted sampling module according to Claim 1, wherein the analog sampling units are established as sample & hold units, as track & hold units, or as return-to-zero sampling units. This limitation is identical to limitation of claim 16 of the copending application.

Claim 17 of the application recites: A measurement instrument, the measurement instrument comprising a phase-shifted sampling module according to Claim 1. This limitation is identical to limitation of claim 17 of the copending application.

Claim 18 of the application recites: The measurement instrument of Claim 17, wherein the measurement instrument is established as an oscilloscope. This limitation is identical to limitation of claim 18 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5 and 19-22 are objected to as being dependent upon a rejected base claim over double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to further overcome the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845